NUMBER 13-22-00131-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

              IN THE INTEREST OF J.J.M., ET AL., CHILDREN


                On appeal from the County Court at Law No. 5
                        of Nueces County, Texas.


                                       ORDER

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam
       This is an appeal of a final order terminating parental rights. Appellant has filed a

first motion of extension of time to file a brief. Appellant’s brief is due on June 6, 2022.

Appellant has requested a twenty-day extension to file a brief.

       Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The
intermediate appellate courts are directed to ensure “as far as reasonably possible” that

these appeals are brought to final disposition within 180 days of the date the notice of

appeal is filed. TEX. R. JUD. ADMIN. 6.2(a). Given the nature of these cases and the

shortened appellate deadlines, we limit the request to one ten-day extension of time

absent truly extraordinary circumstances. See TEX. R. APP. P. 38.6(d).

       This Court, having fully examined and considered appellant’s motion is of the

opinion that, in the interest of justice, appellant’s first motion for extension of time to file

his brief should be granted in part with order. The Court, however, requires strict

adherence to the briefing rules in appeals of parental termination cases, such as this

appeal, and looks with disfavor upon the delay caused by such extension requests. See

TEX. R. APP. P. 38.6; see also id. at R. 28.4.

       The Court GRANTS in part appellant’s first motion for extension of time. This

motion is GRANTED insofar as the Court will extend appellant’s deadline to file

appellant’s brief to June 16, 2022. The Court DENIES appellant’s request for a twenty-

day extension. Further motions for extension of time will not be favorably entertained by

this Court, absent extraordinary circumstances.

                                                                         PER CURIAM



Delivered and filed on the
3rd day of June, 2022.




                                               2